Citation Nr: 0303965	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-05 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for acne. 


FINDINGS OF FACT

1.  The veteran has a current disability of acne.

2.  The veteran was exposed to an herbicide agent while 
serving in Vietnam.

3.  Competent evidence of a nexus between acne and service is 
of record.


CONCLUSION OF LAW

Acne was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board notes that it is granting the veteran's claim for 
service connection and need not address the requirements of 
the VCAA.


II.  Factual Background

The veteran's Form DD-214 indicated that he was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal, and 
that he served one year, 6 months, and 22 days in foreign 
and/or sea service.

In an October 1990 statement the veteran indicated that while 
serving in Vietnam from February 1969 to December 1969, an 
herbicide was sprayed on numerous occasions in order to 
remove the heavy jungle foliage around the Viet Cong 
stronghold where he was stationed.  He stated that his unit 
frequently ate, slept, worked, and fought in the area while 
the herbicide was being sprayed.  He stated that he had never 
had this type of acne until service and that before he 
returned to the United States he started to see small signs 
of a skin infection.  He stated that soon after he returned 
home, the condition worsened.  He stated that his skin 
infection caused him severe itching, rashes, and 
interruptions in sleep and work.

In a November 1990 statement, the veteran indicated that he 
first observed manifestations of his skin acne in June 1970, 
3 months prior to leaving Vietnam.  He stated that the 
condition became more severe and he had to wear special 
clothing to help alleviate the discomfort.

In a March 1990 treatment report, the examiner noted that the 
veteran stated that the eruption of acne on his back began in 
early 1971, and continued for about 6 months after returning 
from Vietnam, that it had become worse over the years, and 
that it had also appeared on his arms and face.  

In an August 1990 treatment report, the examiner indicated 
that the veteran had old acne scarring to the upper back.

In a March 1991 private treatment report, the examiner noted 
that the veteran had typical acne form eruption over the 
chest, back, shoulders, and thighs, and that the face was 
minimally involved.  The examiner entered an impression of 
acne secondary to herbicide Orange.

In an April 1991 VA examination report, the examiner noted 
that the veteran had many small scars, somewhat dark 
pigmented scars of the skin involving the anterior aspect of 
the neck and chin, both shoulders, upper arms, upper back 
down to the middle of the back and some on the anterior 
chest, upper abdomen, and a few spots on the anterior thigh.  
The examiner entered a diagnosis of acne of the face, chest, 
back, shoulders, and thighs (face is minimally involved) 
secondary to exposure to herbicide Agent Orange.

In a February 1993 VA examination report, the examiner noted 
that the veteran had multiple dark, hyperpigmented scars of 
the skin in the chin, neck, arms, shoulders, upper back, mid 
and lower back, anterior chest, upper abdomen and some on the 
thighs and feet.  The examiner entered a diagnosis of acne 
secondary to herbicide Agent Orange.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service connection may be granted on a presumptive basis for 
diseases associated with exposure to certain herbicide 
agents.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e).  These diseases are limited to non-Hodgkin's 
lymphoma, soft-tissue sarcoma, chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
porphyria cutanea tarda, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), multiple myeloma, Type 2 
diabetes, acute and subacute peripheral neuropathy, and 
prostate cancer.  See 38 U.S.C.A. § 1116(a)(2) (West 2002); 
38 C.F.R. § 3.309(e) (2002).  In cases of chloracne or 
another acneform disease consistent with chloracne, the 
disease must become manifest to a degree of disability of 10 
percent or more within one year after the last date on which 
the veteran performed active military, naval, or air service 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii)-(iii) 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board has reviewed the evidence of record and finds that 
the evidence supports the grant of service connection for 
acne.

In order to receive service connection on a direct basis, 
there must be evidence of a current disability, evidence of a 
nexus between the current disability and service, and proof 
of inservice incurrence of the disease or injury.  The Board 
notes that the veteran has a current disability of acne.

The Board notes that there are no service medical records in 
the veteran's claims folder.  However, the veteran has 
asserted that he was exposed to an herbicide agent in Vietnam 
and that this has caused his acne.  He stated that while 
serving in Vietnam from February 1969 to December 1969, an 
herbicide was sprayed on numerous occasions in order to 
remove the heavy jungle foliage around the Viet Cong 
stronghold where he was stationed.  He stated that his unit 
frequently ate, slept, worked, and fought in the area while 
the herbicide was being sprayed.  The Board notes that the 
veteran's Form DD-214 indicates that the veteran served in 
Vietnam and accepts the veteran's testimony that he was 
exposed to an herbicide agent while there.

Finally, the evidence establishes a nexus between the 
veteran's acne and exposure to an herbicide agent in service.  
In the March 1991 private treatment report, the examiner 
entered an impression of acne secondary to herbicide Orange.  
In the April 1991 VA examination report, the examiner entered 
a diagnosis of acne of the face, chest, back, shoulders, and 
thighs (face is minimally involved) secondary to exposure to 
herbicide Agent Orange.  In the February 1993 VA examination 
report, the examiner entered a diagnosis of acne secondary to 
herbicide Agent Orange.  This evidence is sufficient to 
establish a nexus between the veteran's current disability 
and service.

For the reasons stated above, the Board finds that the 
evidence supports the veteran's claim for service connection 
for acne.  In reaching this determination, the Board notes 
that service connection is granted on a direct basis rather 
than a presumptive basis.


ORDER

Service connection for acne is granted.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

